DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1, 3-4, 12-14, 19, 21-22) in the reply filed on December 22, 2021 is acknowledged.  
The traversal is on the ground that there is no explanation as to why there would be a serious burden on the examiner if the restriction is not required – in accordance with MPEP 808.02.  
The traversal is not persuasive because it is misplaced.  
MPEP 808.02 specifically states 
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof 
(B) A separate status in the art when they are classifiable together 
(C) A different field of search
The traversal is misplaced because MPEP 806.05(c)-806.06 are directed to independent or distinct inventions; MPEP 806.05(c)-806.06 are not directed to multiple species.  
Furthermore - a state of input pin and fuse information, a mode register bit, 
The traversal is also on the ground that potential burden on the Office would be reduced and the likelihood that references applicable to one species would not likely be applicable to another species would also be reduced – essentially because the independent claims are generic.  The traversal is not persuasive because the claims are subject to restriction under 35 USC 121 if no generic claim is held to be allowable.  Currently, there is no allowable generic claim.
Claims 2, 5-11, 15-18, 20, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US 2009/0010080 A1) in view of Sato et al. (US 2002/0064079 A1).  Claims 3, 12, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al./ Sato et al. in view of Cox et al. (WO 2018/081746 A1); note that Cox et al. (US 2019/0392886 A1) is used in the rejection for convenience because the subject matter in US 2019/0392886 A1 is essentially the same as WO 2018/081746 A1.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al./ Sato et al. in view of Sasaki et al. (US 2004/0042334 A1).
As per claim 1, Fujioka teaches a method (FIG. 8-FIG. 9; [0135]-[0143]), comprising:
determining, by a memory device (FIG. 8; [0135]) comprising a memory array (memory device in FIG. 8 comprises DRAM; DRAM inherently comprises a memory array), to transition the memory device from a first mode to a second mode (FIG. 9 shows memory device transitioning from an idle mode to a low power consumption mode);
deactivating, in response to the determination, a component that produces a voltage for operating the memory array ([0110]-[0112] disclose elements 28, 30, 32 of FIG. 3 producing a voltage for operating the memory array; [0155] discloses elements 28, 30, 32 being deactivated during the low power consumption mode); and
refraining from performing a refresh operation on the memory array while the component that produces the voltage for operating the memory array is deactivated ([0141] discloses refraining from performing a refresh operation on the memory array during the low power consumption mode – hence refraining from performing a refresh operation on the memory array while the component that produces the voltage for operating the memory array is deactivated because the component (elements 28, 30, 32) that produces the voltage for operating the memory array is deactivated during the low power consumption mode [0155]).
Fujioka does not teach providing power, while the component is deactivated, to a circuit storing information for operating the memory device, and refraining from performing a refresh operation on the memory array while power is provided to the circuit storing information for operating the memory device.  
Sato suggests providing power during a power down mode to a circuit storing information for operating the memory device ([0055] discloses normal operation mode and low power consumption mode; claimed “information for operating the memory device” corresponds to a mode of operation of the memory device; [0056], lines 7-9 disclose providing power to a circuit  for determining the mode during the power down mode, and suggests a circuit storing information for operating the memory device being provided with power during the power down mode for determining the mode).
Sato would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide power, while the component of Fujioka is deactivated (component is deactivated during a low power mode) to a circuit storing information for operating the memory device of Fujioka to determine a mode of operation of the memory device of Fujioka.
The combination Fujioka/Sato therefore suggests refraining from performing a refresh operation on the memory array while power is provided to the circuit storing information for operating the memory device because power is provided to the circuit storing information for operating the memory device during a low power consumption mode, and because a refresh operation on the memory array is refrained during a low power consumption mode.
As per claim 3, Fujioka/Sato does not teach determining a state of an input pin associated with the second mode, wherein determining to transition the memory device from the first mode to the second mode is based at least in part on determining the state of the input pin.  Cox teaches determining a state of an input pin associated with the second mode, wherein determining to transition the memory device from the first mode to the second mode is based at least in part on determining the state of the input pin ([0049], lines 4-5).  Cox would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine a state of an input pin associated with the second mode to determine to transition the memory device from the first mode to the second mode based on the state of the input pin.
As per claim 4, Fujioka teaches entering the second mode comprising deactivating the component that produces the voltage for operating the memory array ([0110]-[0112] disclose elements 28, 30, 32 of FIG. 3 producing a voltage for operating the memory array; [0155] discloses elements 28, 30, 32 being deactivated during the low power consumption mode).  
Fujioka/Sato does not teach reading the information for operating the memory device from a fuse and entering the second mode after reading the information from the fuse.  Sasaki teaches a fuse (FS3) being used to set the operation mode of a memory device ([0209], lines 3-5).  Sasaki would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a fuse to set the operation mode of the memory device of Fujioka/Sato to the second mode in order read the information for operating the memory device from the fuse and to enter the second mode after reading the information from the fuse.
As per claim 12, Fujioka/Sato does not teach detecting a transition of an input pin from a first voltage to a second voltage, and determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.  Cox teaches detecting a transition of an input pin from a first voltage to a second voltage, and determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage ([0065], lines 1-4 disclose driving CS signal line low until sending a command to trigger memory device 140 to exit from the low power mode; [0049], lines 1-5 disclose exit (from the low power mode) using a CS pin and a command; “driving CS signal line low” suggests detecting a transition of an input pin (i.e. CS pin) from a first voltage to a second voltage; “driving CS signal line low until sending a command to trigger memory device 140 to exit from the low power mode” suggests determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.  Cox would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect a transition of an input pin from a first voltage to a second voltage to determine to exit the second mode based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.
As per claim 13, Fujioka teaches a method (FIG. 8-FIG. 9; [0135]-[0143), comprising:
determining, by a memory device (FIG. 8; [0135]) comprising a memory array (memory device in FIG. 8 comprises DRAM; DRAM inherently comprises a memory array), to transition the memory device from a first mode to a second mode that is a lower power mode relative to the first mode (FIG. 9 shows memory device transitioning from an idle mode to a low power consumption mode; idle mode corresponds to first mode and low power consumption mode corresponds to second mode; low power consumption mode is a lower power mode relative to the idle mode because idle mode corresponds to service state);
disabling, as part of the second mode and based at least in part on the determination, one or more components that provide voltage to the memory array ([0110]-[0112] disclose elements 28, 30, 32 of FIG. 3 providing a voltage to the memory array for operation; [0155] discloses elements 28, 30, 32 being disabled as part of the low power consumption mode and based on the transition from the idle mode to the low power consumption mode); and
preventing a refresh of the memory array while in the second mode ([0141] discloses preventing a refresh operation of the memory array during the low power consumption mode).
Fujioka does not teach preserving, as part of the second mode, information associated with the memory device in one or more circuits. 
Sato suggests providing power during a power down mode to a circuit storing information for operating the memory device ([0055] discloses normal operation mode and low power consumption mode; claimed “information associated with the memory device” corresponds to a mode of operation of the memory device; [0056], lines 7-9 disclose providing power to a circuit  for determining the mode during the power down mode, and suggests a circuit storing information associated with the memory device being provided with power to preserve the information associated with the memory device during the power down mode for determining the mode).
Sato would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide power to preserve the information associated with the memory device as part of the low power consumption mode (i.e. the power down mode), while the component of Fujioka is disabled (component is disabled during a low power consumption mode) to a circuit storing information associated with the memory device of Fujioka to determine a mode of operation of the memory device of Fujioka.
As per claim 14, Sato teaches reading information for operating the memory device from a fuse ([0168]; [0172]).  Sato would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to read information for operating the memory device from a fuse and storing the information for operating the memory device prior to entering the second mode (the low power consumption mode) in order to recover the information for operating the memory device upon exiting the second mode (the low power consumption mode) because it was known in the art prior to the effective filing date of the claimed invention to store operating information of a device prior to entering a low power consumption mode to allow for recovery of the information for operating the device upon exiting the low power consumption mode.
Fujioka/Sato does not teach determining that a voltage of a pin associated with the second mode satisfies a threshold value and entering the second mode based at least in part on determining that the voltage of the pin satisfies the threshold value.
Cox teaches determining that a voltage of a pin associated with the second mode satisfies a threshold value and entering the second mode based at least in part on determining that the voltage of the pin satisfies the threshold value ([0049], lines 1-5 suggest a CS pin being used to enter and exit the second mode; [0053] teaches asserting the CS signal to enter the second mode; “asserting the CS signal to enter the second mode” suggests a voltage of the CS pin associated with the second mode satisfying a threshold value).  Cox would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine that a voltage of a pin associated with the second mode satisfies a threshold value and entering the second mode based at least in part on determining that the voltage of the pin satisfies the threshold value.
As per claim 19, the claim generally corresponds to claim 1 and is rejected on the same basis.  Note that the device of claim 19 corresponds to the memory device of claim 1, and the memory controller corresponds to CPU in FIG. 8 of Fujioka.
As per claim 21, the claim generally corresponds to claim 3 and is rejected on the same basis.
As per claim 22, the claim generally corresponds to claim 13 and is rejected on the same basis.  Note that the device of claim 22 corresponds to the memory device of claim 13, and the memory controller corresponds to CPU in FIG. 8 of Fujioka.

Claim Objections
Claim 14 is objected to because of the following informalities:  
“based at least in part determining that the voltage of the pin satisfies the threshold value” in lines 4-5 needs to be replaced with “based at least in part on determining that the voltage of the pin satisfies the threshold value” for clarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: January 15, 2022